DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 6/25/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/25/19 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Mansour, #68,345, on 9/30/20.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 7, 8, 18 and 19 are rejoined.
The claim status identifier for claims 7, 8, 18 and 19 have been amended as follows:  replace “(Withdrawn – Currently Amended)” with --(Currently Amended)--.

Claims 2, 12 and 18 are amended as follows:

CLAIM 2.  (Currently amended) The connection device of Claim 1, wherein the threaded locking hub extends around the female connector when the projection of the male connector is inserted into the female connector.


CLAIM 12.  (Currently amended) A connection device comprising:
a male body having a first end and a second end, a threaded locking hub, and an inner surface defining a cavity that extends from the second end into the male body, and a projection extending from the male body within the cavity, the projection comprising an outer surface having a slot, wherein a fluid passage of the male body extends through the projection; and
a female body having a first end and a second end, a cavity extending from the second end into the female body, and a post extending from the female body radially inward into the cavity, wherein a fluid passage of the female body comprises the cavity;
wherein the post is configured to extend into the slot to permit advancement of the projection into the cavity of the female body, and, when the projection is positioned within the cavity of the female body, the threaded locking hub extends around the female body  bodies 

CLAIM 18.  (Currently amended) The connection device of Claim 12, wherein the slot is a rotational 

IN THE SPECIFICATION:
The specification amendments, filed 12/26/19, are amended as follows:
Paragraph [0042]
Line 4 – replace “connectors 12, 26” with --connectors 12”, 26”--.
Line 5 – replace “connectors 12, 26” with --connectors 12”, 26”--.
Line 6 – replace “connectors 12, 26” with --connectors 12”, 26”--.
Paragraph [0045]
Line 3 – replace “connectors 12, 26” with --connectors 12”, 26”--.
Paragraph [0046]
Line 8 – replace “FIGS. 14-15” with --FIGS. 14 and 16”--.

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679